Citation Nr: 9934444	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the enucleation of 
the left eye, currently evaluated as 40 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to March 
1949.

This appeal arose from a March 1993 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified before a member of 
the Board of Veterans' Appeals (Board) sitting in 
Philadelphia, Pennsylvania in February 1994.  In March 1996, 
this case was remanded by the Board for additional 
development.  Following compliance with this remand, 
decisions were issued in March 1997 and July 1999 which 
continued to deny entitlement to the benefit sought.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran is service-connected for the anatomical loss of 
the left eye; he is not blind in the nonservice-connected 
right eye.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service-connected enucleated left eye have not met.  
38 U.S.C.A. §§ 1155, 1160, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Code 6066 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the instant case, a VA outpatient treatment record from 
August 10, 1990 reflected corrected visual acuity of 20/30 in 
the veteran's right eye.  In February 1992, it was noted to 
be 20/60.  On July 2, 1992, he complained of blurred vision.  
The examination was positive for floaters in the right eye.  
It was noted that he had a partially detached retina with 
floaters.  The diagnosis was floaters right eye, with macular 
changes in the right eye.  In August 1993 a cataract in the 
right eye was noted.  His corrected visual acuity was 20/60+ 
on September 8, 1993.  The impression was persistent 
meibomianitis and history cataract right eye.

The veteran testified at a Travel Board hearing before a 
member of the Board in February 1994.  He indicated that his 
vision was blurred and that he could see floaters.  He also 
referred to having cataracts.  He stated that he could see 
about five feet away.  Because of his vision, he stated that 
he could no longer drive.  He could see a hand five feet away 
and could count the number of fingers held up.

The veteran was examined by VA in December 1996.  He 
indicated that he could not see well enough to read any 
longer.  He was noted to have a history of a cataract, 
possible glaucoma, meibomianitis and questionable retinal 
damage.  His corrected visual acuity was 20/300.  The 
diagnoses were decreased right visual acuity uncorrectable 
with refraction of questionable etiology; focal RPE changes 
right, with a history of blunt trauma to the right eye (hit 
with a baseball ten years ago); and a slight cataract, which 
was insufficient to explain his decreased visual acuity.

Additional outpatient treatment records dated between June 
1993 and April 1999 were added to the record.  These 
reflected that the veteran's right eye corrected visual 
acuity ranged between 20/60 and 20/80.

VA re-examined the veteran in April 1999.  His corrected 
right eye visual acuity was 20/60.  The assessment was 
cataracts responsible for decreased visual acuity; 
blepharitis; and transient vision loss by history without 
evidence of ischemia on fundus examination.

According to the applicable criteria, where a veteran has 
suffered blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability not the result of 
the veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation under the chapter as if the combination of 
disabilities were the result of service-connected disability.  
38 U.S.C.A. § 1160(a)(1) (West 1991).

An evaluation of 40 percent is assigned whenever there is 
anatomical loss of the eye and any visual impairment in the 
other eye is not service-connected.  A 50 percent evaluation 
is warranted with enucleation of one eye and an inability to 
use a prosthesis.  A 100 percent evaluation is warranted for 
service-connected blindness in one eye and when blindness in 
the other nonservice-connected eye is present.  38 C.F.R. 
Part 4, Code 6066 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 40 percent currently 
assigned to the service-connected enucleated left eye is not 
warranted.  The objective evidence of record does not show 
that the veteran is unable to use a prosthesis on the left.  
Nor does this evidence demonstrate that he is blind in the 
nonservice-connected right eye.  In fact, the last VA 
examination indicated that his right eye visual acuity 
corrected to 20/60.  Therefore, it is found that an increased 
evaluation is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected enucleated left eye.


ORDER

An increased evaluation for the service-connected enucleated 
left eye is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

